Citation Nr: 1501200	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  14-25 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from June 1952 to June 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the VA Regional Office (RO) in Seattle, Washington.

In December 2014, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has bilateral hearing loss that is as likely as not related to his military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board is granting the benefit sought on appeal in full, no discussion of VA's duties to notify and assist is necessary.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  

When a chronic condition (e.g., sensorineural hearing loss) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Certain chronic diseases (e.g., sensorineural hearing loss) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  

The Veteran's service treatment records (STRs) show that he had bilateral hearing acuity of 15/15 on whispered voice testing and 30/30 on spoken voice testing in June 1952 and January 1959 examinations.  As service connection for tinnitus has been granted, in-service acoustic trauma is conceded.

Post-service treatment records reveal that the earliest diagnosis of bilateral hearing loss was in August 2011; no opinion regarding the etiology was provided.  The Veteran reported a history of in-service noise exposure.  

The Veteran was afforded a fee-based examination in August 2013.  A bilateral hearing loss disability as defined by VA was shown.  The Veteran reported his in-service acoustic trauma.  The examiner opined that the Veteran's bilateral hearing loss was less likely than not caused by or a result of an event in military service.  The rationale was that the Veteran had some impact to his hearing as a result of his limited military noise exposure; however, the progression of his loss over the last 40 years was unrelated.  

At his hearing, the Veteran testified that he has had hearing loss since his military service.  December 2014 Hearing Transcript (T.) at 4-5.

Based on a review of the evidence, the Board concludes that service connection for bilateral hearing loss is warranted.  The evidence shows that the Veteran currently has bilateral hearing loss as defined by VA.  It also shows that he had in-service acoustic trauma.  When affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence shows that his bilateral hearing loss is related to his in-service acoustic trauma.

Of particular importance to the Board are the Veteran's testimony and the opinion of the August 2013 examiner.  The Veteran's testimony, as well as his contentions throughout this appeal, establishes a continuity of hearing loss symptomatology since his military service.  The Board finds the Veteran competent and credible.  The examiner's opinion also supports a finding of service connection.  Although the examiner provided a negative nexus opinion, the rationale indicates that service connection is warranted.  As the examiner opined that the Veteran had some impact to his hearing as a result of his military noise exposure, such is sufficient to establish that the Veteran's current bilateral hearing loss is related to his military service.  The examiner's rationale suggests that the Veteran's current bilateral hearing loss disability is at least partly related to his in-service acoustic trauma.  As long as the Veteran's current bilateral hearing loss disability is at least partly related to his military service, when affording the Veteran the benefit-of-the-doubt, a finding of service connection is warranted.  

Thus, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for bilateral hearing loss is, therefore, granted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
Nathaniel J. Doan 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


